Exhibit 10.9

 

FIRST AMENDMENT TO

NONQUALIFIED STOCK OPTION AGREEMENT

 

This FIRST AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENT (this “Amendment”),
dated as of October       , 2014, is entered into by and between TGC
Industries, Inc., a Texas corporation (the “Company”), and                (the
“Participant”).  Terms used in this Amendment with initial capital letters that
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Nonqualified Stock Option Agreement by and between the Company and the
Participant, dated July 31, 2014 (the “Option Agreement”), and in the 2006 Stock
Awards Plan of TGC Industries, Inc.

 

WHEREAS, pursuant to the Option Agreement, the Company granted the Participant
an option (the “Option”) to purchase a total of thirty-seven thousand five
hundred (37,500) full shares of Common Stock of the Company at an Option Price
equal to $3.93 per share;

 

WHEREAS, the Company intends to enter into that certain Agreement and Plan of
Merger (the “Merger Agreement”) by and among the Company, Riptide Acquisition
Corp., a Texas corporation and wholly-owned subsidiary of the Company (“Merger
Sub”), and Dawson Geophysical Company, a Texas corporation (“Dawson”), whereby
Merger Sub will merge with and into Dawson, with Dawson continuing as the
surviving entity and a wholly owned subsidiary of the Company (the “Merger”);

 

WHEREAS, certain changes to the Company’s Board of Directors (the “Board”) are
contemplated in connection with the Merger, and the Company and the Participant
desire to amend the Option Agreement to extend the Option’s exercise period
following the Participant’s Termination of Service on the Board; and

 

WHEREAS, Section 24 of the Option Agreement provides that the Option Agreement
can be amended by a writing signed by the parties thereto.

 

NOW, THEREFORE, in accordance with the terms of the Option Agreement, and for
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and the Participant agree as follows:

 

1.                                      Effective immediately prior to the
Effective Time (as defined in the Merger Agreement), Section 4.a. of the Option
Agreement is hereby amended by deleting said Section in its entirety and
inserting the following new Section 4.a.:

 

a.             Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s Termination of Service, the Stock Option
will be terminated on that date.  The unexercised portion of the Stock Option
that relates to Optioned Shares which are vested will terminate, and the Stock
Option will expire, at the earlier of:

 

i.              5 p.m. on the date the Option Period terminates;

 

ii.             5 p.m. on the date which is thirty-six (36) months following the
date of the Participant’s Termination of Service; and

 

iii.            5 p.m. on the date the Company causes any portion of the Option
to be forfeited pursuant to Section 7 hereof.

 

--------------------------------------------------------------------------------


 

2.                                      The Option Agreement, except as modified
by this Amendment, shall remain in full force and effect.

 

[Signature page to follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have executed, or caused to
be executed, this Amendment effective as of the day and year first written
above.

 

 

TGC INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE PARTICIPANT

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 